DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mantin, USPN 2009/0080647, discloses a method for decrypting data (0001), including acquiring a to-be-decrypted ciphertext block (0019), executing a first decryption on the to-be-5decrypted ciphertext block using a preset security key and an index ciphertext of the to-be-decrypted ciphertext block (0131) to obtain a data plaintext (0029), executing a second decryption on the index ciphertext of the to-be-decrypted ciphertext block using the index key of the to-be-decrypted ciphertext block to obtain an index value of the to-be-decrypted 15ciphertext block (0131), designating a ciphertext block immediately prior to the to-be-decrypted ciphertext block in a ciphertext block sequence as a second target ciphertext block, and decrypting the second target 20ciphertext block to acquire the index value of the second target ciphertext block (0132), and determining whether the index value of the to-be-decrypted ciphertext block and the index value of the second target ciphertext block meet a preset 25condition, to ascertain whether the data plaintext and the index value of the to-be-decrypted ciphertext block .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Norimoto et al., USPN 2012/0246485, discloses a method of generating a decryption key by hashing an obtained value to decrypt a block, but is not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434